     Case 2:19-cv-01374-GMN-EJY Document 18 Filed 05/18/20 Page 1 of 2




1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
8
                                                 ***
9     DAVEYON CAMPBELL,                            Case No. 2:19-cv-01374-GMN-EJY

10                                     Petitioner, ORDER
11           v.
12
      WARDEN BRIAN WILLIAMS, et al.,
13
                                   Respondents.
14

15          This action is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §
16   2254 by Nevada state prisoner Daveyon Campbell. In January 2020, this court granted
17   petitioner’s motion for counsel and appointed the Federal Public Defender (FPD) to
18   represent petitioner in this action (ECF No. 7). Now before the court is Campbell’s
19   motion to stay, or in the alternative, motion to extend time to file an amended petition
20   (ECF No. 17). Counsel for Campbell calculates that the AEDPA statute of limitations
21   has already passed. In light of the current COVID-19 pandemic and the resultant
22   inability to complete necessary investigation, the FPD asks that the case be stayed until
23   investigation can resume and be completed. Specifically, counsel for Campbell
24   explains that he
                   cannot visit Campbell because the Nevada Department of
25
            Corrections has ceased all in-person visits, even legal visits, since March
26          7, 2020. It is uncertain how long such restrictions will remain in place.
            Counsel is also still in the process of collecting Campbell’s records.
27          Additionally, due to necessary social distancing, in-person interviews of
            those familiar with Campbell’s case, including potential new witnesses,
28          cannot be conducted by counsel’s investigator.
                                                  1
     Case 2:19-cv-01374-GMN-EJY Document 18 Filed 05/18/20 Page 2 of 2




1           Id at 4. The FPD states that he consulted counsel for respondents who indicated

2    that she does not object to an extension of time only and that respondents do not waive

3    any procedural defenses to the amended petition including but not limited to timeliness,

4    procedural default and exhaustion.

5           This court has the inherent power to control its docket and the disposition of its

6    cases with economy of time and effort for both the court and the parties. See Ferdik v.

7    Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). There is no indication here that Campbell

8    seeks a stay for purposes of delay. In light of the current restrictions and safety

9    protocols in place in response to the COVID-19 pandemic, the court grants the motion

10   for stay. In granting the stay, however, the court makes no assurances as to whether

11   any claims in the amended petition will be considered timely.

12          IT IS THEREFORE ORDERED that petitioner’s motion for issuance of stay and

13   abeyance (ECF No. 17) of this federal habeas corpus proceeding is GRANTED.

14          IT IS FURTHER ORDERED that this action is STAYED.

15          IT IS FURTHER ORDERED that the grant of a stay is conditioned upon petitioner

16   returning to federal court with a motion to reopen the case when counsel concludes

17   investigation of his case.

18          IT IS FURTHER ORDERED that the Clerk SHALL ADMINISTRATIVELY

19   CLOSE this action, until such time as the court grants a motion to reopen the matter.

20

21          DATED: 18 May 2020.

22

23                                                     GLORIA M. NAVARRO
                                                       UNITED STATES DISTRICT JUDGE
24

25
26

27

28
                                                  2
